Citation Nr: 1440050	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-23 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hallux valgus and hammer toes of the right foot.

2.  Entitlement to an initial rating in excess of 10 percent for hallux valgus and hammer toes of the left foot.

3.  Entitlement to an initial rating in excess of 10 percent for residuals anterior cruciate ligament repair (ACL), left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from June 1995 to November 2005. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from May 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the disabilities listed on the cover page.  The Veteran appealed the evaluations assigned.
 
The Board remanded the claims for additional development in May 2011, April 2013 and December 2013.  


FINDINGS OF FACT

1.  The Veteran suffers from hammer toes of toes 2 through 5 and hallux valgus of both feet.  

2.  The Veteran's left knee disability is manifested by complaints of pain and tenderness, with full extension and flexion in excess of 60 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right foot hallux valgus with hammer toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282 (2013).

2.  The criteria for a disability rating in excess of 10 percent for left foot hallux valgus with hammer toes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282 (2013).

3.  The criteria for a disability rating in excess of 10 percent for residuals of left anterior cruciate ligament repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, the Veteran's service personnel records, service treatment records, and available private and VA treatment records have been obtained.  In addition, the Veteran was provided with VA examinations in connection with the claims.  The Board also notes that actions requested in the prior remands have been undertaken.  The Veteran was afforded appropriate      VA examinations.  Instructions pertinent to the claims being decided included attempting to obtain relevant private treatment record for which the Veteran was asked to provide completed authorization forms to obtain any outstanding records, and VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.   See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Higher ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as    the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If a disability is listed in VA's rating schedule, it is to be evaluated under the diagnostic code corresponding to that particular disability.  See 38 C.F.R. § 4.20, 4.27.  Only when an unlisted condition is encountered is it permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  Id.  In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Hallux valgus and hammer toes 

As an initial matter, the Board notes the Veteran is separately rated for bilateral pes planus.  Symptomatology associated with that disability may not be considered in evaluating his hallux valgus and hammer toes.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Veteran's hallux valgus and hammer toes of the right and left feet have been evaluated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5282.  Under that code, a maximum 10 percent rating is warranted for a hammer toe deformity of all toes.  

Under Diagnostic Code 5280 for hallux valgus, a maximum 10 percent rating is warranted for unilateral hallux valgus if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.  

The Veteran's hallux valgus and hammer toes have been assigned 10 percent disability ratings for each foot under Diagnostic Code 5282.  As noted above, 10 percent is the maximum rating available for hammer toes under that diagnostic code.  Likewise, a 10 percent rating is the maximum rating for hallux valgus, when the condition is severe and equivalent to amputation of the great toe or if it is operated with resection of the metatarsal head.  

As noted, the Veteran has hallux valgus of the bilateral feet; however, his hallux valgus is not severe, and has not been operated on with resection of the metatarsal head to warrant a compensable evaluation under Diagnostic Code 5280.  In this regard, the VA examiner in 2006 noted bilateral hallux valgus, left greater than right and described left hallux valgus with 15 degrees of angulation of the left first metatarsophalangeal joint (MTP) joint.  Similarly, the examiner in 2011 noted left foot hallux valgus characterized by angulation and dorsiflexion at the first MTP joint with stiffness.  Significantly, the VA examiner in 2013 agreed that the left hallux valgus was more severe than on the right foot but determined that symptoms related to hallux valgus were mild in both feet.  The examiner specifically addressed the criteria for a higher rating indicating that the hallux valgus of the right and left foot was not severe and equivalent to amputation of the great toe of either foot.  The examiner explained that the hallux valgus of the right foot was minimal, and motion and function were within normal limits.  There was no x-ray evidence of severe right foot hallux valgus and specifically no ankylosis.  The hallux valgus of the left foot was also mild and there was normal motion with no hallux rigidus.  Although the left great toe had mild decreased strength with dorsiflexion without increased limitation of motion after repetitive motion, this was mild 4/5 strength as compared to the right great toe 5/5 with dorsiflexion and was not of such severity of functional impairment as to be equivalent to amputation of the great toe.  Thus, the Board finds that the Veteran's hallux valgus on each foot is mild in degree and has not been operated on in either foot.  For these reasons, the Board finds that a separate compensable evaluation is not warranted under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a.

Moreover, the Veteran has not been shown to suffer from claw foot, such that his hammertoes could be rated under that Diagnostic Code 5278.  Indeed, the May 2013 examination indicated there was no evidence of claw foot.  Nor is there malunion or nonunion of the tarsal or metatarsal bones for consideration under Diagnostic Code 5283.  The treatment records are devoid of any complaints or findings relative to those conditions, and there is no indication from the pertinent medical evidence that the Veteran's service-connected right or left hallux valgus with hammertoes have been productive of those conditions.  Thus, a higher rating based on his hammer toe deformities is not warranted.   

The Board further notes that hallux valgus and hammertoes are conditions that are specifically listed in the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282.  As such, hallux valgus and hammer toes are to be rated under the corresponding diagnostic codes.  See 38 C.F.R. § 4.20, 4.27.  

The Board has considered Diagnostic Code 5284 pertaining to foot injuries, but finds application of that code to hallux valgus and hammer toes would ultimately render Diagnostic Code 5280 (hallux valgus) and Diagnostic Code 5282 (hammer toes) superfluous.  In this regard, hammer toe of all toes and severe hallux valgus disability, which is not shown, warrant maximum 10 percent evaluations, while moderately severe foot injury and severe foot injury under Diagnostic Code 5284 warrant 20 and 30 percent ratings, respectively.  Had the drafters of the rating schedule intended hammer toes and/or hallux valgus to be the equivalent of a foot injury, the rating criteria would be the same.  The rating schedule has identified specific foot disabilities with specific percentages, many (such as hammer toes    and hallux valgus) which do not provide ratings equivalent to foot injuries under Diagnostic Code 5284.  To assume that all foot disabilities should be rated analogous to a foot injury because it provides higher potential ratings would    render the remaining diagnostic codes meaningless.  See Roper v. Nicholson, 20 Vet. App. 173, 178 (2006) (VA statutory and regulatory scheme "should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant, and so that one section will not destroy another unless the provision is the result of obvious mistake or error").  Here, other than bilateral pes planus which has been separately rated, the Veteran   is not service connected for other foot disabilities.  Indeed, in his notice of disagreement, he stated that he agreed with the diagnoses of his foot disability as hallux valgus, hammertoes and pes planus.  Thus, rating hallux valgus with hammer toes equivalent to a foot injury in this case is inappropriate, as his hallux valgus and hammer toes are specifically contemplated in the rating schedule under Diagnostic Codes 5280 and 5282, and rating them analogous to a different disability renders Diagnostic Codes 5280 and 5282 superfluous.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("[T]he canons of construction ... require us to give effect to the clear language of a [regulation] and avoid rendering any portions meaningless or superfluous.").

As for DeLuca, the Board finds no basis for the assignment of higher ratings for the Veteran's disability is as a result of functional loss due to weakness, fatigability, incoordination, or pain on movement.  During his VA foot examinations, the Veteran did not complain of any weakness, fatigability, decreased endurance, incoordination, or flare-ups, and none of these phenomena were noted objectively as a result of his hallux valgus and hammertoes.  Accordingly, there is no basis for the assignment of higher evaluations based on DeLuca and the related provisions set out at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of DeLuca not applicable where claimant is in receipt of the maximum schedular rating for limitation of function under the pertinent diagnostic code).

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hallux valgus and hammertoes.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for disability ratings in excess of 10 percent for right and left foot hallux valgus and hammer toes, and the claims are denied. 

As the preponderance of the evidence is against the claims for assignment of any higher or separate ratings the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      Left knee

The Veteran's left knee residuals of anterior cruciate ligament repair is rated under Diagnostic Code 5259, with a 10 percent evaluation assigned effective November 16, 2005.  38 C.F.R. § 4.71a.  A July 2013 rating decision assigned a separate 10 percent rating for instability under Diagnostic Code 5257, effective May 20, 2013.  The Veteran has not appealed that decision.  Thus, symptomatology associated with Diagnostic Code 5257 is not for application in the evaluation of his disability under Diagnostic Code 5259 or other diagnostic codes pertaining to limitation of motion.  

The Veteran claims that he is unable to bend his knee without pain and has a grinding sensation, adding that, every time he does bend his knee, it pops.  

Under Diagnostic Code 5259, a maximum 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension of the leg limited to 5 degrees warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).

Limitation of motion is a relevant consideration under Diagnostic Code 5259 for  the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug. 14, 1998).

On VA knee examination in February 2006, the Veteran reported injuring his left knee in a paratroop jump during service.  On examination, there was no crepitation, clicks, snaps, grinding, instability or patellar abnormality.  Extension was to hyperextension to one degree with pain.  Flexion was to 129 degrees with pain throughout the range of motion.  X-rays showed post-surgical change about the   left knee without evidence for acute osseous findings.  The examiner diagnosed residuals from ACL repair.  Disability impact was determined to be significant due to decreased mobility, problems with lifting and carrying, decreased strength and pain.  Occupational effects were mild.  

On VA examination in August 2011, the Veteran complained of pain and locking of the knee joint.  The examiner noted early left knee osteoarthritis.  The Veteran had problems squatting on that knee, kneeling, with prolonged sitting in one position, and occasional painful popping.  He was unable to run and found inclines and declines aggravating.  There were flare-ups of symptoms two to three times a week, which could last up to one day.  During flare-ups the pain increased to 7/10.  Left knee flexion was 115 degrees with pain at 100 degrees, and extension with 0 with no objective evidence of pain.  There was no additional limitation of motion with repetitive testing.  Strength was 5/5.  There was no objective evidence of knee instability, subluxation or dislocation.  The examiner reported a meniscal tear and frequent episodes of joint pain, as well as a history of left knee arthroscopy in 2003, with a residual scar that was not painful, unstable or covering in area greater than 39 square cm.  The diagnosis was post-surgical changes in the left knee with mild degenerative spurring.  

On VA examination in May 2013, the examiner noted a history of left knee posterior cruciate ligament tear, status post-reconstruction in 2003 times 2.  The Veteran reported that the left knee continued to cause pain with walking, kneeling, activities which applied pressure, and weight bearing to the right knee.  Prolonged sitting also aggravated the knee symptoms.  Usual pain level was 5/10.  Sharp pain could be as high as 9/10 to 10/10, particularly with kneeling or on other increased focused weight bearing motions.  There was occasional swelling and giving way of the left knee if walking on uneven surfaces.  The Veteran endorsed weekly flares-ups of 9-10/10 pain lasting up to several hours.  He treated the pain with OTC analgesic and rest.  

On examination, left knee flexion was to 130 degrees with pain, extension was to zero degrees with no objective evidence of pain.  There was no additional limitation of motion with repetitive-use testing with three repetitions.  There was tenderness  or pain to palpation for joint line or soft tissues of the left knee.  Muscle testing revealed no abnormalities, although posterior instability (posterior Drawer test) revealed 1+ (0-5 millimeters).  There was no history of recurrent patellar subluxation or dislocation or meniscal conditions.  He did not require assistive devices for ambulation.  The examiner noted degenerative or traumatic arthritis    per imaging studies.  Occupationally, the Veteran's left knee disability required frequent walking and standing. When the knee pain became severe, he would have to take frequent rest breaks.  There were no lost days from work due to the left knee disability within past 12 months.

The examiner noted pain in the left knee with kneeling would limit functional ability during flares, as the Veteran described pain triggered by kneeling as more severe pain and stated that the pain may last hours.  The examiner indicated that she could not determine the degree of any additional limitation of motion due to pain, weakness, fatigability or incoordination during flares without resort to mere speculation, as she was unable to measure the knee during flares to determine 
any additional limitation of motion.  The examiner reiterated, however, that on examination there was no additional limitation of motion with repetitive motion.

Initially, the Board notes that the Veteran's left knee disability was assigned a 10 percent disability rating under Diagnostic Code 5259, for removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic, which is the maximum rating assignable under that code.  However, the Board will consider whether a higher rating can be assigned based on limitation of motion.  

The range of motion findings detailed above do not show limitation so severe as to meet the criteria for a compensable rating under Diagnostic Codes 5260 or 5261
On VA knee examination in February 2006, the extension was to hyperextension to one degree with pain.  Flexion was to 129 degrees with pain throughout the range of motion.  On VA examination in August 2011, left knee flexion was 115 degrees with pain at 100 degrees, and extension with 0 with no objective evidence of pain.  There was no additional limitation of motion with repetitive testing.  On VA examination in May 2013, left knee flexion was to 130 degrees with pain, extension was to zero degrees with no objective evidence of pain.  There was no additional limitation of motion with repetitive-use testing with three repetitions.  Thus, the evidence does not reflect limitation of motion to a compensable level under Diagnostic Codes 5260 and 5261, as his range of motion was beyond required flexion limited to 45 degrees and extension limited to 10 degrees, even when considering Deluca factors.  See DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, a higher rating or separate ratings for limitation of extension and/or flexion not warranted. 

Although the Veteran has reported pain associated with his range of motion, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Indeed, the Court found that nothing in its case law supports an appellant's contentions that he should be given the maximum disability ratings under Diagnostic Codes 5260 and 5261 simply because he experienced pain throughout the range of motion of the left knee.  Id. 

The objective evidence during the period in question also fails to demonstrate that the Veteran has dislocated semilunar cartilage for a higher disability rating of 20 percent under Diagnostic Code 5258.  Inasmuch as no tibia and fibula malunion or nonunion has ever been objectively demonstrated, a rating under Diagnostic Code 5262 is also not appropriate.   

Additionally, to the extent that the evidence shows that the left knee residuals of ACL repair is currently manifested by instability, in a rating decision in July 2013, the agency of original jurisdiction granted a separate 10 percent rating for left knee instability under Diagnostic Code 5257, effective May 20, 2013.  The Veteran has not disagreed with that decision and that issue is not presently before the Board.  In any event, there is no objective evidence of instability prior to that time.  The Board further notes that the Veteran is in receipt of a noncompensable evaluation for residual left knee scar effective November 16, 2005.  The Veteran has not disagreed with that rating or the effective date of said rating, and the issue is not presently before the Board. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left knee residuals of anterior cruciate ligament repair.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent.  

As the preponderance of the evidence is against the claim for assignment of any higher or separate ratings the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
	

	Other Considerations


The Board has considered whether the Veteran's service-connected left knee disability and mild bilateral hallux valgus and hammer toes present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology,   and provide for additional or more severe symptoms than currently shown by the evidence.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In addition, the Veteran is separately rated for symptoms associated with pes planus and left knee instability.  

Given the variety of ways in which the rating schedule contemplates functional   loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In any event, the evidence reflects the Veteran has not alleged marked interference with employment.  Indeed, he reported no lost time for his left knee and only 2 days lost due to his feet.  Nor has he been frequently hospitalized for these conditions.  Consequently, referral for extraschedular consideration is not warranted. 

As a final point, the Board notes that there is no indication that the Veteran is unemployed, nor is there evidence or argument that the Veteran's service-connected left knee disability and mild bilateral hallux valgus and hammer toes render him unemployable.  As such, a claim for a total disability based on individual unemployability (TDIU) due to the service-connected disabilities under consideration has not reasonably been raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.



ORDER

An initial rating in excess of 10 percent for mild hallux valgus and hammer toes of the right foot is denied.

An initial rating in excess of 10 percent for mild hallux valgus and hammer toes of the left foot is denied.

An initial rating in excess of 10 percent for a left knee disability, to include residuals of anterior cruciate ligament repair, is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


